DETAILED ACTION
This office action is a response to an application filed on 09/22/2021, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 13-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 11,134,503 (hereinafter, “Abdel Shahid”). Although the claims at issue are not identical, they are not patentably distinct from each other.
In response to claim 1, 
Abdel Shahid teaches a method comprising: receiving, by a radio area network (RAN) device, indicia about RAN conditions or about user equipment (UE) in a vicinity of the RAN (claim 1, paragraph 1 teaches this limitation); 
determining, by the RAN device, based at least in part on the indicia, a first allocation of uplink and downlink transmission slots to a first UE and a second allocation of uplink and downlink transmission slots to a second UE, wherein the first allocation differs from the second allocation (claim 1, paragraph 2 teaches this limitation); and 
providing, by the RAN device, the first allocation to the first UE and the second allocation to the second UE (claim 1, paragraph 3 teaches this limitation).
In response to claim 2, 
Abdel Shahid teaches further comprising instead of providing the first allocation to the first UE and the second allocation to the second UE, providing a default allocation to the first UE and the second UE (claim 3, paragraph 1 teaches this limitation).
In response to claim 3, 
Abdel Shahid teaches wherein the default allocation is based at least in part on the first allocation, the second allocation, and allocations provided by other RANs (claim 4, paragraph 1 teaches this limitation).
In response to claim 4, 
Abdel Shahid teaches wherein the RAN conditions include at least one of signal strength, signal quality, packet loss, or RAN load and the indicia about the UE in the vicinity of the RAN includes locations of the UE, applications active on the UE, or a desired allocation ratio of uplink transmission slots to downlink transmission slots (claim 5, paragraph 1 teaches this limitation).
In response to claim 5, 
Abdel Shahid teaches wherein determining the first allocation and the second allocation is further based at least in part on downlink buffers associated with the UE (claim 6, paragraph 1 teaches this limitation).
In response to claim 6, 
Abdel Shahid teaches wherein the first UE and the second UE are engaged in similar activities but are at different relative locations within a cell associated with the RAN (claim 7, paragraph 1 teaches this limitation).
In response to claim 7, 
Abdel Shahid teaches further comprising: providing one or more network measurements or UE measurements to a Self-Optimizing Network (SON); and receiving, from the SON, an updated configuration to be utilized by the RAN device in determining the first allocation and the second allocation (claim 8, paragraph 1 teaches this limitation).
In response to claim 8, 
Abdel Shahid teaches further comprising communicating with a device of another telecommunication network via an X2 interface (claim 9, paragraph 1 teaches this limitation).
In response to claim 9, 
Abdel Shahid teaches A Radio Access Network (RAN) comprising: a processor; a transceiver coupled to the processor; and a scheduler executed by the processor to perform operations including (claim 10, paragraph 1 teaches this limitation):
 receiving indicia about RAN conditions or about user equipment (UE) in a vicinity of the RAN (claim 10, paragraph 2 teaches this limitation); 
determining based at least in part on the indicia, a first allocation of uplink and downlink transmission slots to a first UE and a second allocation of uplink and downlink transmission slots to a second UE, wherein the first allocation differs from the second allocation (claim 10, paragraph 3 teaches this limitation); and 
providing the first allocation to the first UE and the second allocation to the second UE (claim 10, paragraph 4 teaches this limitation).
In response to claim 13, 
Abdel Shahid teaches wherein the RAN conditions include at least one of signal strength, signal quality, packet loss, or RAN load and the indicia about the UE in the vicinity of the RAN includes locations of the UE, applications active on the UE, or a desired allocation ratio of uplink transmission slots to downlink transmission slots (claim 12, paragraph 1 teaches this limitation).
In response to claim 14, 
Abdel Shahid teaches wherein determining the first allocation and the second allocation is further based at least in part on downlink buffers associated with the UE (claim 13, paragraph 1 teaches this limitation).
In response to claim 15, 
Abdel Shahid teaches a non-transitory computer-readable medium having stored thereon executable instructions for programming a user equipment (UE) to perform operations comprising (claim 14, paragraph 1 teaches this limitation):
sending a first request for a first allocation of uplink transmission slots and downlink transmission slots from a radio access network (RAN) (claim 14, paragraph 2 teaches this limitation);
 receiving, from the RAN, the first allocation of uplink transmission slots and downlink transmission slots (claim 14, paragraph 3 teaches this limitation); 
determining that a location of the UE has changed or that an application active on the UE has changed (claim 14, paragraph 4 teaches this limitation);
responsive to the determining, sending a second request for a second allocation of uplink transmission slots and downlink transmission slots from the RAN (claim 14, paragraph 5 teaches this limitation); and
 receiving, from the RAN, the second allocation of uplink transmission slots and downlink transmission slots (claim 14, paragraph 5 teaches this limitation).
In response to claim 20, 
Abdel Shahid teaches The non-transitory computer-readable medium of claim 15, wherein the operations further comprise: determining a second time that the location of the UE has changed or that the application active on the UE has changed (claim 17, paragraph 1 teaches this limitation); 
responsive to determining the second time, sending a third request for a third allocation of uplink transmission slots and downlink transmission slots from the RAN (claim 17, paragraph 2 teaches this limitation); and 
receiving, from the RAN, the third allocation of uplink transmission slots and downlink transmission slots, wherein the third allocation of uplink transmission slots and downlink transmission slots is the same as the second allocation of uplink transmission slots and downlink transmission slots (claim 17, paragraph 3 teaches this limitation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4,9, 13 and 15-19 are rejected under 35 U.S.C 103 (a) as being unpatentable over Choi-Grogan et al. (hereinafter, “Choi-Grogan”; 20080132268) in view of Olsson et al. (hereinafter, “Olsson”; 20100080125).
In response to claims 1 and 15, 
Choi-Grogan teaches a method comprising: receiving (a request by a mobile station, paragraph 25), by a radio area network (RAN) (paragraph 54 is interpreted as using a radio access network (RAN)); device (SGSN or GGSN, paragraph 27), indicia (QoS indicia, paragraph 29) about RAN conditions (QoS indicia, paragraph 29); or about user equipment (UE) in a vicinity of the RAN;
providing (allocate, paragraph 54), by the RAN device(SGSN, GGSN, paragraph 52), the first allocation (radio resources in paragraph 54 is read as downlink slots); to the first UE (mobile station, paragraph 28); and the second allocation (radio resources in paragraph 54 is read as downlink slots); to the second UE (other user equipment, paragraph 28).
Choi-Grogan does not teach explicitly about determining, by the RAN device, based at least in part on the indicia, a first allocation of uplink and downlink transmission slots to a first UE and a second allocation of uplink and downlink transmission slots to a second UE, wherein the first allocation differs from the second allocation.
Olsson teaches determining(immediate assignment, paragraph 20) , by the RAN device (BSS, paragraph 18), based at least in part on the indicia, a first allocation of uplink (1 TS on the uplink, paragraph 20); and downlink transmission slots (1 TS on the downlink, paragraph 20) to a first UE (MS, paragraph 20); and a second allocation (allocate, paragraph 20); of uplink (1 TS on the uplink, paragraph 20); and downlink transmission slots (1 TS on the downlink, paragraph 20); to a second UE (MS is also equated to a second UE, paargraph20), wherein the first allocation differs from the second allocation (1 TS on the uplink, 1 TS on the downlink, paragraph 20 ); and
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi-Grogan for determining, by the RAN device, based at least in part on the indicia, a first allocation of uplink and downlink transmission slots to a first UE and a second allocation of uplink and downlink transmission slots to a second UE, wherein the first allocation differs from the second allocation as taught by Olsson because it would allow reducing latency between WCDMA systems and EDGE systems by facilitating an indication of support for reduced time transmission interval (RTTI).
In response to claims 4 and 13,
Choi-Grogan teaches wherein the RAN conditions include at least one of signal strength, signal quality (QoS, paragraph 25), packet loss, or RAN load and 
the indicia about the UE (QoS indicia, paragraph 29); in the vicinity of the RAN (address book, paragraph 29); includes locations of the UE (address book, paragraph 29), applications active on the UE (user application, paragraph 29), or a desired allocation ratio of uplink transmission slots to downlink transmission slots.
In response to claim 9, 
Choi-Grogan teaches a Radio Access Network (RAN) comprising: a processor (processor, paragraph 11);
a transceiver (receiver, paragraph 10); coupled to the processor (processor, paragraph 11); and
a scheduler (scheduler, paragraph 54); executed by the processor to perform operations (residing, paragraph 54) including:
receiving indicia about RAN conditions or about user equipment (UE) in a vicinity of the RAN; determining based at least in part on the indicia, a first allocation of uplink and downlink transmission slots to a first UE and a second allocation of uplink and downlink transmission slots to a second UE, wherein the first allocation differs from the second allocation; and providing the first allocation to the first UE and the second allocation to the second UE (these limitations are identical to claim 1, therefore, they are rejected as claim 1).

In response to claim 16, 
Choi-Grogan teaches wherein the first allocation of uplink transmission slots and downlink transmission slots differs from the second allocation of uplink transmission slots and downlink transmission slots (claim 14, paragraph 6 teaches this limitation).
In response to claim 17, 
Choi-Grogan teaches wherein the request including indicia about RAN conditions or about the UE (claim 14, paragraph 2 teaches this limitation).
In response to claim 18, 
Choi-Grogan teaches wherein the indicia are determined at a packet data control protocol (PDCP) layer of the UE and communicated by a radio link control (RLC) layer of the UE (claim 15, paragraph 1 teaches this limitation).
In response to claim 19, 
Choi-Grogan teaches wherein the RAN conditions include at least one of signal strength, signal quality, packet loss, or RAN load and the indicia about the UE include a location of the UE, an application active on the UE, or a desired allocation ratio of uplink transmission slots to downlink transmission slots (claim 16, paragraph 1 teaches this limitation).
Claim 7 is rejected under 35 U.S.C 103 (a) as being unpatentable over Choi-Grogan et al. (hereinafter, “Choi-Grogan”; 20080132268) in view of Olsson et al. (hereinafter, “Olsson”; 20100080125) and in further view of Steve Shattil (hereinafter, “Shattil”; 20160254889).
In reference to claim 7,
Choi-Grogan and Olsson do not teach explicitly about the method of claim 7.
Shattil teaches wherein the first UE (fig. 1, element 102.1, UE 1); and the second UE (fig. 1, element 120.2, UE 2);are engaged in similar activities (resource block assignments, paragraph 192); but are at different relative locations  within a cell (figure 1 teaches both UE1 and UE 2 are within relative location of cell 120); associated with the RAN (RAN, paragraph 50).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi-Grogan and Olsson for UEs to engage in similar activities within a relative location of a cell associate with a RAN as taught by Shattil because it would allow achieving increasing demand for a data bandwidth that continues to grow while providing a more efficient use of the available WWAN spectrum.  
Claim 8 is rejected under 35 U.S.C 103 (a) as being unpatentable over Choi-Grogan et al. (hereinafter, “Choi-Grogan”; 20080132268) in view of Olsson et al. (hereinafter, “Olsson”; 20100080125) and in further view of KNAPP et al. (hereinafter, “KNAPP”; 20140269364).
In reference to claim 8,
Choi-Grogan and Olsson do not teach explicitly about the method of claim 8.
KNAPP teaches further comprising communicating with a device (Wi-Fi nodes, paragraph 21) of another telecommunication (telecommunication, paragraph 21); network (WLANs and WPANs) via an X2 interface (backhaul, paragraph 21).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi-Grogan and Olsson for UEs to use X2 connection between communication network devices as taught by KNAPP because it would improve management of self-organizing wireless networks wireless network by using a cloud server. 
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20210037375………………paragraphs 38-39.
20200389868………………paragraphs 64 and 98.
20190159146………………paragraph 96.
20160100401……………….paragraphs 22 and 27.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                
/DIANE L LO/Primary Examiner, Art Unit 2466